In the United States Court of Federal Claims
                                    No. 18-560C
                               (Filed May 10, 2018)
                             NOT FOR PUBLICATION

************************
                          *
                          *
AMAR HEALTH IT, LLC,      *
                          *
    Plaintiff,            *
          v.              *
                          *
THE UNITED STATES,        *
                          *
    Defendant,            *
                          *
          And,            *
                          *
ZOLON TECH, INC.,         *
                          *
    Defendant-Intervenor. *
                          *
************************

                                      ORDER

      For the reasons stated on the record at today’s hearing, the protest before the
Court concerns the issuance of a task order and is thus not within our subject-
matter jurisdiction due to 41 U.S.C. § 4106(f)(1). Accordingly, the motions of the
government and intervenor to dismiss the complaint are GRANTED, and this case
is DISMISSED pursuant to Rule 12(b)(1) of the Rules of the United States Court of
Federal Claims. The Clerk shall close the case.

IT IS SO ORDERED.

                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Judge